United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, NORTHERN NEW
JERSEY PERFORMANCE CLUSTER,
Kearney, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1308
Issued: September 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 22, 2020 appellant, through counsel, filed a timely appeal from a March 17, 2020
merit decision and a May 29, 2020 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case. 3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the March 17, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish a recurrence
of disability on or after March 4, 2017 causally related to her accepted employment conditions;
and (2) whether OWCP properly denied appellant’s request for reconsideration of the merits of her
claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board on a different issue.4 The facts and
circumstances of the case as set forth in the Board’s prior decision are incorporated herein by
reference. The relevant facts are as follows.
On June 23, 2011 appellant, then a 38-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that she sustained a lumbar sprain due to her work duties, which
included prolonged standing, engaging in lifting, pushing, and bending. She indicated that she
first became aware of her claimed condition on June 13, 2011. Appellant stopped work on
June 14, 2011 and returned to limited-duty work on July 23, 2011. OWCP accepted that she
sustained thoracic or lumbosacral radiculitis/neuritis and lumbar radiculopathy, and it paid wageloss compensation on the supplemental rolls for disability from work.
The findings of a July 20, 2011 magnetic resonance imaging (MRI) scan of the lumbar
spine contained an impression of disc herniation at L5-S1 with annular tear and bilateral posterior
bulging of the annulus fibrosus at L4-5. In a January 10, 2012 report, Dr. Allen Glushakow, an
attending Board-certified orthopedic surgeon, reported physical examination findings and
diagnosed lumbosacral radiculitis, herniated L5-S1 disc, and significant bulging at L4-5.
OWCP referred appellant to Dr. Jeffrey Lakin, a Board-certified orthopedic surgeon, for
an examination and second opinion regarding whether she continued to have residuals of her
accepted employment conditions. In a February 17, 2012 report, Dr. Lakin reported findings on
physical examination, noting that appellant had minimal tenderness in her lower paralumbar
musculature bilaterally with no spasms. Appellant had 5/5 strength in her legs and a normal
neurological examination with minimal tenderness in the lumbar spine. Dr. Lakin opined that
appellant’s employment-related conditions had resolved, that she had no concurrent nonworkrelated disability, and that she could perform her regular-duty work.
In a May 15, 2012 letter, OWCP advised appellant that it proposed to terminate her wageloss compensation and medical benefits based on Dr. Lakin’s February 17, 2012 report. It afforded
appellant 30 days to submit evidence or argument challenging the proposed action. In response,
appellant submitted April 17, May 24, and June 8, 2012 reports from Dr. Glushakow. In his
June 8, 2012 report, Dr. Glushakow diagnosed lumbosacral radiculitis, herniated L5-S1 disc, and
probable disc protrusion at L4-5, and noted, “In my opinion, [appellant’s] diagnoses are causally
related to the accident of June 13, 2011 and represent an aggravation of a previous condition as
well.”

4

Docket No. 13-2049 (issued February 12, 2014).

2

By decision dated July 5, 2012, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective July 5, 2012, based on Dr. Lakin’s February 17, 2012 report.
Appellant subsequently submitted November 13 and December 12, 2012 reports in which
Dr. Glushakow opined that her herniated lumbar disc and lumbar radiculopathy conditions were
greatly accelerated by the performance of her repetitive work duties. He indicated that she
continued to have disability due to the effects of this work-related aggravation.
By decision dated March 7, 2013, OWCP’s hearing representative affirmed the July 5,
2012 termination decision. Appellant appealed to the Board and, by decision dated February 12,
2014,5 the Board affirmed the March 7, 2013 termination decision.
In early-2017 appellant was working in a full-time limited-duty position at the employing
establishment. She stopped work on March 4, 2017.
In a March 21, 2017 report, Dr. Sayed Bakhaty, a Board-certified anesthesiologist ,
indicated that appellant presented on that date and reported worsening symptoms of lower back
pain, which radiated into both lower extremities down to the feet (right more than left). He noted
that, upon physical examination, appellant’s lumbar spine flexion was restricted by 45 degrees and
her extension was restricted by 15 degrees. Appellant exhibited tenderness/spasm along the
paraspinal muscles at L3 through S1 and the neurological examination revealed diminished
sensation to light touch/pinprick bilaterally. Dr. Bakhaty noted that appellant had a weakness
grade of 4/5 associated with the right L5 nerve, and that her left ankle dorsiflexion and knee
extension also had a weakness grade of 4/5. He diagnosed status post work-related injury in
June 2011 with exacerbation of previous back injuries, which was stabilized prior to the injury,
status post lumbar discography with positive concordant pain emanating from L5-S1 and L4-5
with evidence of annular tear at both levels and right foraminal stenosis/herniation, post-traumatic
lumbar radiculopathy (persistent and recurrent), post-traumatic lumbar facet joint pain syndrome ,
and post-traumatic myofascial pain syndrome. Dr. Bakhaty opined that all these diagnoses were
causally and directly related to the work-related injury in June 2011, which exacerbated a previous
work-related injury at the lower back, thereby causing a worsening of symptoms. He noted that,
in the prior few weeks, she had experienced a recent exacerbation, warranting increased treatment,
and he maintained that appellant sustained permanent injuries, which continued to interfere with
her daily living activities, working activities, and sleep pattern. Dr. Bakhaty recommended that
appellant undergo selective disc decompression at L4-S and L5-1 with right foraminal
decompression, including facetectomy, laminotomy, herniectomy, and annuloplasty at both levels.
In a March 31, 2017 report, Dr. Francis A. Pflum, a Board-certified orthopedic surgeon,
indicated that appellant was seen on that date and complained of low back pain that radiated into
her right lower extremity. Appellant reported that she stopped work on February 4, 2017 due to
increased weakness in her right lower extremity. Dr. Pflum noted that, upon physical examination,
appellant exhibited diffuse tenderness and a marked decrease in range of motion of the lumbosacral
spine, as well as decreased sensation in the entire right lower extremity. He reported that appellant
had a mild decrease in strength in the extensor hallucis longus on the right side and unequivocal
weakness of plantar ﬂexion at both ankles (more on the right than the left). Dr. Pflum noted that
appellant was markedly disabled and was a candidate for surgery. He indicated, however, that he

5

Id.

3

was waiting for a new MRI scan to be obtained and advised that appellant would be reevaluated
after it was obtained.
On April 7, 2017 appellant filed a notice of recurrence (Form CA-2a) alleging that she
sustained a recurrence of total disability on March 4, 2017 causally related to her accepted
employment conditions. She asserted that she had been working in a limited-duty position on a
full-time basis and was operating a flat sorting machine at the beginning of March 2017 when,
over the course of a week, she started having back pain that radiated into her right leg. Appellant
believed that her current condition was related to her original employment injury because she was
experiencing the same symptoms, including an inability to put pressure on her right leg due to
pain. On the reverse side of the form a supervisor indicated that appellant’s limited-duty job
restricted her from lifting more than 10 pounds or engaging in climbing or kneeling.
In support of her recurrence claim, appellant submitted a March 8, 2017 note from
Dr. Glushakow who placed her off work beginning March 4, 2017 due to incapacitation from an
L5 radiculopathy. Dr. Glushakow indicated that on March 13, 2017 appellant would be able to
perform light-duty work, which did not require lifting more than 10 pounds. In a March 21, 2017
note, Dr. Bakhaty noted that appellant was seen with severe lower back pain and had been advised
to stay off work for two weeks pending reevaluation. In a March 22, 2017 note, Dr. Glushakow
advised that appellant was totally incapacitated from work for two weeks beginning
March 13, 2017. In an April 11, 2017 note, Dr. Bakhaty indicated that appellant underwent a
lumbar epidural injection on April 6, 2017 and was scheduled for another on April 12, 2017. He
indicated that appellant had been advised to stay off work in order to treat the worsening symptoms
of “her previous work-related injury.”
An April 21, 2017 MRI scan of appellant’s lumbar spine revealed an impression of
posterior disc herniation at L5-S1, ventral herniation at L4-5 with an associated annular tear, and
umbilical hernia containing omental adipose tissue.
In an April 25, 2017 report, Dr. Bakhaty diagnosed status post work-related accident in
June 2011 with multiple injuries most marked at the lower back, which persisted despite the
prolonged course of conservative measures, status post lumbar sensory transforaminal epidural
injection with moderate improvement of pain and then recurrence of symptoms interfering with
daily living activities, working activities, and sleep pattern. post-traumatic lumbar disc herniation
more signiﬁcant at L5-S1 and L4-5 with evidence of herniation, annular tear, foraminal stenosis,
and persistent post-traumatic lumbar radiculopathy; and post-traumatic myofascial pain syndrome.
He asserted that all these diagnoses were causally and directly related to the June 2011 accident.
In a May 18, 2017 report, Dr. Pflum discussed the April 21, 2017 MRI scan report and
opined that appellant’s low back/lower extremity pain and right lumbar radiculopathy (secondary
to herniated discs) were related to the June 13, 2011 employment injury. He indicated that most
of appellant’s problems stemmed from the L5-S1 discs and some stemmed from the L4-5 discs.
Dr. Pflum requested authorization for low back surgery, including a discectomy from the right side
at L4-5 (far lateral approach at L5) with foraminotomy and annuloplasty, as well as discectomy at

4

L5-S1 (posterior approach) with a laminotomy, disc excision, and a post-discectomy treatment.
He advised that appellant had an intubation problem during a previous attempt at surgery. 6
In a development letter dated September 14, 2017, OWCP requested that appellant submit
additional factual evidence in support of her recurrence of disability claim, including a physician’s
opinion supported by a medical explanation regarding the relationship between the claimed
disability and the accepted employment conditions. It provided a questionnaire for her completion,
which posed questions regarding why she believed she sustained an employment-related
recurrence of disability. OWCP afforded her 30 days to respond.
In response, appellant submitted a September 13, 2017 of Dr. Bakhaty, which was similar
to his April 25, 2017 report. Dr. Bakhaty again opined that appellant’s multiple diagnoses were
causally related to the June 2011 employment injury. He advised that appellant’s pain symptoms
grossly affected her daily living activities, working activities, sleep pattern, and overall quality of
life.
In a September 14, 2017 report, Dr. Pflum indicated that he had recommended that
appellant undergo low back surgery.
In a September 28, 2017 report, Dr. Pflum advised that when he evaluated appellant on
March 31, 2017 she had stopped working due to an exacerbation of pain symptoms related to her
June 13, 2011 employment injury, which had never gone away. He indicated that after lateFebruary 2017 the symptoms became so severe that she had to stop working on March 4, 2017.
Dr. Pflum maintained that the reason appellant stopped working had to do with her previous injury
and noted that there was no intervening injury or new exposure to the factors causing the original
illness. With respect to the March 4, 2017 work stoppage, he further noted, “[T]he reason that she
stopped working was because of the fact that she had an exacerbation of her symptoms and she
had increased pain and increased weakness of her right upper extremity which precluded her from
working. At that time, it appeared that she was markedly disabled…. She is unable to continue to
work.” Dr. Pflum indicated that, due to appellant’s disability, he had requested authorization for
surgical intervention.
By decision dated October 16, 2017, OWCP denied appellant’s recurrence of disability
claim, finding that she had not submitted sufficient medical evidence to establish a recurrence of
disability commencing March 4, 2017 causally related to her accepted employment conditions.
On February 22, 2018 appellant, through counsel, requested reconsideration of the
October 16, 2017 decision.
In an undated response to OWCP’s development questionnaire, appellant indicated that in
early March 2017 she experienced a worsening of the same type of back and right lower extremity
pain she had experienced since her original employment injury. She asserted that she had been
totally disabled from work since stopping work on March 4, 2017.
Appellant submitted October 19 and November 30, 2017 reports in which Dr. Pflum noted
that she continued to exhibit examination findings of sensory loss and decreased strength in her
6

In July 27 and August 24, 2017 reports, Dr. Pflum again noted that he had recommended that appellant undergo
low back surgery.

5

right lower extremity. In a January 16, 2018 report, Dr. Bakhaty diagnosed status post workrelated injury in June 2011, with multiple injuries most marked at the lower back, status post
lumbar transforaminal epidural injection with moderate improvement of leg symptoms and
persistent recurrent axial lower back pain, post-traumatic bilateral lumbar facet joint pain
syndrome, post-traumatic lumbar radiculopathy, improving following injections, with recurrent
disc herniation awaiting surgery, and post-traumatic myofascial pain syndrome. He opined that
these conditions were causally related to the June 2011 accident.7
In a January 18, 2018 report, Dr. Pflum discussed appellant’s medical history, including
the findings of the examination he conducted on April 7, 2016. He opined that appellant was
disabled due to L4-5 and L5-S1 disc pathologies and lumbar radiculopathies, which were causally
related to her June 13, 2011 employment injury. In April 5 and 19, August 16, and December 20,
2018 reports, Dr. Pflum indicated that appellant continued to be disabled and in need of surgical
intervention.8 In his December 20, 2018 report, he again requested authorization for low back
surgery, including discectomy from a posterior approach with laminotomy at L5-S1, and
discectomy from the right side from a far lateral transforaminal/transpedicular approach with
foraminotomy and discectomy on the right side at L4-5.
By decision dated January 30, 2019, OWCP denied modification of its October 16, 2017
decision.
On January 10, 2020 appellant, through counsel, requested reconsideration of the
January 30, 2019 decision.
Appellant submitted April 4, August 28, and November 6, 2019, and February 12, 2020
reports from Dr. Pflum who indicated that she was totally disabled from work and in need of
surgical intervention.
In a February 19, 2020 report, Dr. Kenechukwu Ugokwe, a Board-certified neurosurgeon,
serving as an OWCP district medical adviser, indicated that he had reviewed Dr. Pflum’s most
recent report and agreed with his opinion that appellant’s current medical condition was causally
related to the original employment injury. He noted that appellant did not have back and leg pain
prior to the original work injury. Dr. Ugokwe opined that the proposed discectomy from a
posterior approach with laminotomy at L5-S1 was necessitated by the accepted employment
conditions.
By decision dated March 17, 2020, OWCP denied modification of the January 30, 2019
decision.
By separate decision dated March 17, 2020, OWCP authorized lumbar surgery, including
discectomy from a posterior approach with laminotomy at L5-S1, and discectomy from the right

7

Dr. Bakhaty produced a similar report on May 22, 2018.

8

In an April 19, 2018 duty status report (Form CA-17), Dr. Pflum listed the date of injury as June 13, 2011,
provided a diagnosis “due to injury” of herniated lumbar discs, and found that appellant was totally disabled from
work.

6

side from a far lateral transforaminal/transpedicular approach with foraminotomy and discectomy
on the right side at L4-5.
On May 26, 2020 appellant, through counsel, requested reconsideration of the March 17,
2020 decision. Counsel noted that OWCP had approved lumbar surgery on March 17, 2020, but
advised that appellant had not yet undergone the surgery due to the COVID-19 pandemic. He
asserted that Dr. Pflum’s reports and other medical evidence showed that appellant was “very
disabled” and required lumbar surgery.
Appellant submitted copies of reports dated August 24, September 14 and 28, October 19,
and November 30, 2017 by Dr. Pflum and a July 20, 2011 MRI scan of the lumbar spine, which
had previously been submitted to OWCP.
By decision dated May 29, 2020, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).9
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
compensable injury or illness and without an intervening injury or new exposure in the work
environment.10 This term also means an inability to work because a light-duty assignment made
specifically to accommodate an employee’s physical limitations, and which is necessary because
of a work-related injury or illness, is withdrawn or altered so that the assignment exceeds the
employee’s physical limitations. A recurrence does not occur when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties, or a reduction-in-force.11
OWCP’s procedures provide that a recurrence of disability includes a work stoppage
caused by a spontaneous material change in the medical condition demonstrated by objective
findings. That change must result from a previous injury or occupational illness rather than an
intervening injury or new exposure to factors causing the original illness. It does not include a
condition that results from a new injury, even if it involves the same part of the body previously
injured.12
An employee who claims a recurrence of disability due to an accepted employment-related
injury has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury. This burden of proof requires that a claimant furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that,
for each period of disability claimed, the disabling condition is causally related to the employment
9

It is noted that there is no indication in the case record that, by the time OWCP issued the May 29, 2020 decision,
appellant had undergone the lumbar surgery authorized by OWCP on March 17, 2020.
10

20 C.F.R. § 10.5(x); see J.D., Docket No. 18-1533 (issued February 27, 2019).

11

Id.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2b (June 2013); L.B., Docket
No. 18-0533 (issued August 27, 2018).

7

injury, and supports that conclusion with medical reasoning. 13 Where no such rationale is present,
the medical evidence is of diminished probative value. 14
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work.15 As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
Appellant submitted a September 28, 2017 report from Dr. Pflum who advised that when
he evaluated appellant on March 31, 2017 she had stopped working due to an exacerbation of pain
symptoms related to her June 13, 2011 employment injury, which had never gone away. 16 He
indicated that after late-February 2017 the symptoms became so severe that she had to stop
working on March 4, 2017. Dr. Pflum maintained that the reason appellant stopped working had
to do with her previous injury and noted that there was no intervening injury or new exposure to
the factors causing the original illness. With respect to the March 4, 2017 work stoppage, he
further noted, “[T]he reason that she stopped working was because of the fact that she had an
exacerbation of her symptoms and she had increased pain and increased weakness of her right
upper extremity which precluded her from working. At that time, it appeared that she was
markedly disabled…. She is unable to continue to work.” Dr. Pflum indicated that, due to
appellant’s disability, he had requested authorization for surgical intervention.
In a January 18, 2018 report, Dr. Pflum discussed appellant’s medical history, including
the findings of the examination he conducted on April 7, 2016. He opined that appellant was
disabled due to lumbar radiculopathies, as well as L4-5 and L5-S1 disc pathologies, which were
casually related to her June 13, 2011 employment injury. Appellant also submitted a March 8,
2017 report from Dr. Glushakow who placed her off work beginning March 4, 2017 due to
incapacitation from her lumbar radiculopathy. In an April 11, 2017 report, Dr. Bakhaty indicated
that appellant should stay off work in order to treat the worsening symptoms of her employmentrelated injury. Further, the DMA indicated that he had agreed with Dr. Pflum’s opinion that
appellant’s current medical condition was causally related to the original employment injury. He

13

J.D., Docket No. 18-0616 (issued January 11, 2019); see C.C., Docket No. 18-0719 (issued November 9, 2018).

14

H.T., Docket No. 17-0209 (issued February 8, 2018).

15

See D.W., Docket No. 19-1584 (issued July 9, 2020); S.D., Docket No. 19-0955 (issued February 3, 2020);
Terry R. Hedman, 38 ECAB 222 (1986).
16

OWCP accepted that appellant sustained thoracic or lumbosacral radiculitis/neuritis and lumbar radiculopathy.
Appellant had indicated that she sustained these conditions by performing her work duties over a period of time and
that she first became aware of them on June 13, 2011.

8

opined that the proposed discectomy from a posterior approach with laminotomy at L5-S1 was
necessitated by the accepted employment conditions.
The Board notes that proceedings under FECA are not adversarial in nature, and OWCP is
not a disinterested arbiter. 17 The Board finds that while the reports of appellant’s attending
physicians, Drs. Pflum, Glushakow, and Bakhaty, are insufficient to meet appellant’s burden of
proof, they raise an uncontroverted inference of causal relation between her claimed recurrence of
disability and her accepted federal employment conditions. Further development of appellant’s
claim is therefore required.18
On remand OWCP shall prepare a statement of accepted facts and refer appellant to an
appropriate Board-certified specialist for a second opinion examination and an evaluation
regarding whether she sustained a recurrence of disability on or after March 4, 2017 causally
related to her accepted employment conditions. If the physician opines that appellant did not have
employment-related disability on or after March 4, 2017, he or she must explain with rationale
how or why the opinion differs from those of Drs. Pflum, Glushakow, and Bakhaty.19 Following
any necessary further development, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

17

See B.B., Docket No. 18-1321 (issued April 5, 2019).

18

See C.M., Docket No. 17-1977 (issued January 29, 2019); John J. Carlone, 41 ECAB 354 (1989).

19

In light of the Board’s disposition of Issue 1, Issue 2 is rendered moot.

9

ORDER
IT IS HEREBY ORDERED THAT the March 17 and May 29, 2020 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded to OWCP for
further proceedings consistent with this decision of the Board.
Issued: September 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

10

